It is an honour
for me to extend to His Excellency Mr. Jan Eliasson
my sincere congratulations on his election to the
presidency of the sixtieth session of the General
Assembly. Let me also pay tribute to his predecessor,
His Excellency Mr. Jean Ping, for his extraordinary
dedication and leadership during the fifty-ninth
session. I also wish to express my Governmentís
sincere appreciation to the Secretary-General, His
Excellency Mr. Kofi Annan, for his tireless efforts
aimed at strengthening multilateralism and upholding
the purposes and principles of the United Nations.
Five years ago, at the Millennium Summit, world
leaders reaffirmed their faith in the United Nations and
its Charter as indispensable foundations of a more
peaceful, prosperous and just world. While there has
been progress in some areas, much remains to be done
to bring about the full realization of the ambitious
Goals set forth in the Millennium Declaration.
The promise of a global partnership to realize the
Millennium Development Goals (MDGs) remains
unfulfilled for the vast majority of the peoples of
Africa, Asia, Latin America and the Caribbean, where
a total of more than one billion people still live below
the poverty line. For the Caribbean region in particular
challenges remain in the area of trade, where the
erosion of tariff preferences for primary commodities
such as bananas and sugar have been extremely
prejudicial to the socio-economic development of
many countries of the Caribbean Community
(CARICOM).
The Caribbean region has also been affected by
the HIV/AIDS pandemic, which has killed over 20
million men, women and children worldwide. The
implicit threat to economic and social stability, human
development and security cannot be underestimated or
denied.
The target of devoting 0.7 per cent of gross
national income to official development assistance
(ODA) also remains an elusive goal, although there
have been encouraging signs recently, such as the
commitment made by the Group of Eight (G-8) at the
Gleneagles summit and the commitments of other
developed countries to meet that target by the year
2015. Those commitments were reiterated in the 2005
outcome document (resolution 60/1) of the High-level
Plenary Meeting.
At the same time, we have been increasingly
confronted by humanitarian emergencies caused by
devastating natural disasters, with the resultant internal
displacement of people. Once again, we wish to
express our sympathy to the Government and the
people of the United States of America in the wake of
Hurricane Katrina. In our own CARICOM subregion,
we remain particularly vulnerable to the devastating
effects of hurricanes. In the light of the extensive
damage inflicted on the sister island of Grenada last
year, we urge the United Nations, the international
community and donor agencies to give priority
attention to the CARICOM subregion in the areas of
disaster preparedness and post-recovery assistance.
The rise of global terrorism, the threat of the
proliferation of nuclear, biological and chemical
weapons and the concomitant prospect of them falling
into the hands of non-State actors have emerged as
issues of extreme urgency. The spread of small arms
and light weapons - the weapons of choice in many
intra-State conflicts - also poses a threat to the
security of many countries. In that regard, CARICOM
is particularly concerned about the increasing
incidence of violent crime caused by the presence of
illegal firearms and their association with the illicit
drug trade.
The confluence of all those interconnected threats
and challenges, as daunting as this may seem, can and
must be countered and effectively addressed. We must
therefore demonstrate the political will and the
commitment to act collectively to develop national and
regional strategies with renewed resolve at the global
level to support robust multilateralism, with a strong
and effective United Nations at its centre. No one
State, no matter how powerful, can act wholly by itself
to resolve those common problems. There is also
simply no legitimate alternative to the United
Nations ó no comparable multilateral institution
where all member States meet, deliberate, advance and
harmonize their views and interests and negotiate and
adopt instruments for collective action to the benefit of
all.
Last week, in adopting the outcome document,
we agreed to a road map, as it were, of measures
required to reorient the United Nations to meet todayís
challenges. Even as we reaffirm our faith in the United
Nations and our commitment to more robust
multilateralism, and even as we work towards a more
effective United Nations through the implementation of
8

the outcome document, we must recall that the main
purpose of last weekís Meeting was to review the
progress made since the Millennium Summit adopted
the MDGs, five years ago. Indeed, it is the overall
improvement in the lives of all our peoples, in whose
name we are gathered here, by which history will
ultimately judge or condemn us. Permit me, therefore,
to offer some views on issues that Trinidad and Tobago
considers paramount, and on the principles that should
serve as a guide for our future deliberations.
Those must of necessity include the following:
the imperative of recommitting ourselves, as a matter
of priority, to the full realization of the development
goals and objectives that have emerged from major
United Nations conferences and summits, including the
MDGs; greater democratization of all United Nations
organs and related bodies, in terms of both their
composition and their mode of operations; strict
observance of the rule of international law and justice;
and respect for the commonly shared values on which
the United Nations is founded.
Development must remain central to the agenda
of the United Nations.
Trinidad and Tobago supports the increased
attention of the international community towards
Africa in overcoming its developmental challenges and
in providing that continent with the increased resources
needed to enable it to fully implement the New
Partnership for Africaís Development (NEPAD).
We welcome in particular the commitment
contained in the outcome document to the
implementation of the Barbados Programme of Action
for the Sustainable Development of Small Island
Developing States. We call for the full and effective
implementation of the commitments, programmes and
targets contained in the Mauritius Strategy, adopted at
the International Meeting to Review the
Implementation of the Barbados Programme of Action
for the Sustainable Development of Small Island
States.
Trinidad and Tobago has demonstrated
remarkable strength and resilience in the face of a
global environment characterized by rapid economic,
social and other changes. We have embarked on the
road to developed-nation status and hope to reach our
goal by the year 2020 or earlier.
Our Vision 20/20 includes the evolution of a
technologically driven, knowledge-based society, a
highly productive and globally competitive economy,
and the provision of a standard of living comparable to
that of the developed world. To achieve that vision, the
Government of the Republic of Trinidad and Tobago is
developing its human capital by creating a virtually
seamless educational system from the primary to the
tertiary level, with increasing emphasis on information
technology and other related subjects. In this way we
will ensure that our young people can become an
integral part of the global labour force, with the
necessary skills to compete locally, regionally and
internationally.
Our development agenda is not centred solely on
the Republic of Trinidad and Tobago. It is, as my
Prime Minister stated from this very rostrum one year
ago, "part and parcel of a pan-Caribbean agenda to
which we are irrevocably and solidly committed -
[and in which the] development of Trinidad and
Tobago and CARICOM are intertwined". (A/59/PV.10,
p. 8)
We therefore remain committed to the integration
of the Caribbean region through the instrumentality of
CARICOM. To that end, Trinidad and Tobago has
provided substantial financial and economic assistance
to our CARICOM neighbours through a variety of
mechanisms, including capital market activities, direct
foreign investment, debt relief and direct bilateral
assistance. We have also provided extensive hurricane
relief as well as assistance to the private sector in
CARICOM to strengthen their export capability.
As an energy surplus country, Trinidad and
Tobago has, through its own Petroleum Stabilization
Fund, made financial assistance available to
CARICOM countries to the tune of some $48 million
per annum ó and this without any conditionalities.
No development or security assessment in our
subregion would be complete without consideration of
the grave political, economic, social and security crisis
that confronts the Haitian people. We look forward to
the holding of free, fair, democratic and inclusive
elections in Haiti and to the installation of a truly
democratically elected Government in that nation, so
that Haiti can once again sit in the Council of
CARICOM.
Trinidad and Tobago and other CARICOM States
remain committed over the long term to securing the
9

progress and future of the Haitian people. We therefore
urge the United Nations system and the international
donor community to provide the necessary support to
Haiti in the post-election period. Effective assistance,
the disbursement of funds pledged and the release of
other resources will ensure the progress of a nation
currently overwhelmed by daunting challenges.
In the area of disarmament, we share the
disappointment of many Member States at our failure
to demonstrate the necessary political will to ensure the
consensus adoption of agreements leading to tangible
and substantive results at the Review Conference of the
Parties to the Treaty on the Non-Proliferation of
Nuclear Weapons (NPT) and in the outcome document.
Trinidad and Tobago reiterates its condemnation
of terrorism in all its forms and manifestations, and it
is committed to doing its part to eradicate that scourge
from our world. In that vein, we look forward to the
early conclusion of a draft comprehensive convention
on international terrorism.
In addition, we welcome the action taken by
members of the international community to combat
terrorism, but we would wish to reiterate that the
human rights and the civil and political rights of
individuals must be respected in the course of any
counter-terrorism actions taken by Member States of
the international community.
As a small island developing State, we face
difficulties associated with the evils of the drug trade
and the illicit trade in small arms and light weapons.
As a result, it is becoming increasingly difficult to stem
the tide of criminal activity within our society.
Trinidad and Tobago believes that an
international order based on the rule of law must be
observed in relations between and among States. This
fundamental pillar is indispensable for the proper
functioning of the international system. In their
relations, States must have regard, at all times, for the
principles of the Charter of the United Nations and of
international law.
We reaffirm in particular those principles relating
to the sovereign equality of all States Members of the
United Nations, non-interference in the internal affairs
of Members, respect for their political and territorial
integrity, the right of peoples to self-determination, and
recourse to peaceful means for the settlement of
disputes.
We also reaffirm the important role of the
General Assembly in the development of international
treaties.
Trinidad and Tobago expresses its deep regret at
the failure of the outcome document to include any
reference to the International Criminal Court or the
question of impunity. In that regard, we call on all
States Members of the United Nations to become
parties to the Rome Statute of the International
Criminal Court in order to ensure that it becomes a
truly global instrument for the trial of those accused of
committing crimes that affront the conscience of all
humanity.
My country welcomes the cooperation between
the International Criminal Court and the United
Nations, which was highlighted earlier this year when
the Security Council decided to refer the situation in
Darfur to the Court. We look forward to increased
opportunities for collaboration and cooperation
between these two important global institutions in
putting an end to such crimes and to the culture of
impunity that has for so long accompanied them.
Trinidad and Tobago reaffirms its commitment to
the reform and strengthening of the United Nations. We
share the view that the reform of the United Nations
must seek to reinforce and consolidate the democratic
foundation upon which this Organization was built.
We are of the view that cardinal to the reform
agenda must be the revitalization and restoration of the
role and authority of the General Assembly, as the
chief deliberative, policymaking and representative
organ of the United Nations.
Trinidad and Tobago supports the comprehensive
reform of the Security Council. In that regard, we wish
to underline the importance of the adoption by the
international community of a comprehensive set of
reform measures. It is imperative that expansion should
proceed on the basis of making the Council more
representative of the general membership of the United
Nations. It should contribute to a greater
democratization of its functioning. It should impart
greater legitimacy and transparency to its decisions,
and it should be achieved through the broadest possible
consultation.
Trinidad and Tobago also looks forward to
participating in discussions on reform of the United
10

Nations human rights machinery and on the pending
issues relating to the Peacebuilding Commission.
Trinidad and Tobago commends the Secretary-
General for his ongoing efforts to enhance the effective
management of the United Nations. An efficient,
effective, well-resourced Secretariat which is
accountable to the General Assembly is indispensable
to achieving the objectives of a strengthened
Organization.
Trinidad and Tobago welcomes the Secretariat
and management reform proposals contained in the
outcome document as a first step towards a necessary
thorough debate and discussion, and we look forward
to participating actively in these negotiations.
It is imperative, however, that these proposals
meet the test of viability, that they have the sanction of
the established intergovernmental process and that they
do not individually or collectively seek to derogate,
diminish or further marginalize the role of the General
Assembly.
As we embark on the path of implementation of
the outcome document, we must spare no effort to
ensure that the future of the United Nations is not
compromised by the exigencies of the moment.
Institutional renewal, a strengthened United Nations
and a robust multilateralism must allow us to forge a
truly effective global response and commitment to the
common threats and challenges that confront us.
Trinidad and Tobago pledges to do its part to
make the United Nations a more effective instrument in
the common service of all our peoples.